DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”. For example, sequences are disclosed in the instant application as of e.g. page 109, Table 9, reproduced below.

    PNG
    media_image1.png
    132
    689
    media_image1.png
    Greyscale

Required response - Applicant must amend the above-indicated sequences in the specification to disclose (“Seq. ID 1” and “Seq. ID 2” respectively. Applicant must also provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 5-6, 9-12, 30, 37-41, 43-45, 50-55, 57-60, 66, and 115-122 in the reply filed on 24 October 2022 is acknowledged.

Claim Objections
Claims 12 and 118 are objected to because of the following informalities:  Claims 12 and 118 use the abbreviation “um” to refer to micrometers (i.e. microns). This does not appear to be the correct abbreviation; in contrast, the correct abbreviation is under stood to be µm not um. Appropriate correction is required.


Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 119 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a neuron e.g., retinal neuron cell.” This limitation is understood to render claim 1 and claims dependent thereon indefinite. The examiner presents the following rationale in support of this position.
Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made. See MPEP 2173.05(d). In this case, it is unclear whether the claim is drawn to all neurons, or only to retinal neuron cells.

Multiple Numerical Ranges in Claims – Not Indefinite
Various claims include multiple different numerical ranges. For example, claim 118 recites the numerical range of at least 500 nm, 750 nm, greater than 5 µm, and other numerical ranges. In the case of claim 118, it appears as if the numerical ranges were clearly presented as alternatives.
According to MPEP 2173.05(h)(I), last paragraph in section, the Markush group, "selected from the group consisting of amino, halogen, nitro, chloro and alkyl" should be acceptable even though "halogen" is generic to "chloro." Similarly, the limitations “at least 500 nm” and “at least 5 µm” recited as alternatives in a Markush group are acceptable even though “at least 500 nm” is generic to “at least 5 µm.”


Note Regarding Abbreviations
Various instant claims recite various abbreviations. The abbreviations in claim 1 refer to various lipids; these appear to be defined as of the instant specification on page 111, top paragraph. The abbreviation “MHC” in claim 45 is understood to refer to the major histocompatibility complex. The abbreviation “ZFN” in claim 51 refers to the zinc finger nuclease. The abbreviation “TALENS” in claim 51 refers to transcription activator-like effector nucleases. The term “293 cell” in claim 116 is understood to refer to a certain form of human embryonic kidney cell. The abbreviation “HEK” in claim 116 refers to a human embryonic kidney. As such, the abbreviations used in the instant claims are understood to be adequately defined and/or well understood in the art and are not subject to rejections on the grounds of 35 U.S.C. 112(b).

Claim Interpretation
With regard to claim 37, the examiner takes the position that the blood cell being recited here is a nucleated blood cell such as a white blood cell. Red blood cells and platelets are clearly excluded by claim 2 upon which claim 37 depends. As such, claim 37 is understood to be clearly referring to a nucleated blood cell and is therefore understood to be definite. Similarly, the immortalized cell recited by claim 37 is understood to exclude immortalized white blood cells or platelets.

Claim Rejections - 35 USC § 102(a)(1) – Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 9, 37, and 115 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gho et al. (US 2012/0177574 A1) as evidenced by Batrakova et al. (Journal of Controlled Release, Vol. 219, 2015, pages 396-405).
Gho et al. (hereafter referred to as Gho) is drawn to a microvesicle, as of Gho, title and abstract. The examiner has reproduced the abstract of Gho below with annotation by the examiner explaining which feature taught by Gho reads on which claimed feature.

The present invention relates to a microvesicle [Examiner Note: the microvesicle is understood to read on the required cytobiologic] that is derived from nucleated mammalian cells [Examiner Note: this excludes erythroids and platelets, which are not nucleated, reading on part (iii) of claim 2], which are smaller than the nucleated cells. The microvesicles of the present invention can be used in the delivery of a therapeutic or diagnostic substance [Examiner Note: the therapeutic or diagnostic substance reads on the required exogenous agent] to specific tissues or cells, and more particularly, relates to microvesicles derived from monocytes, macrophages, dendritic cells, stem cells or the like, [Examiner Note: these cell types read on the required source cell of part (i) of claim 2] which can be used to deliver specific therapeutic or diagnostic substances for treating and/or diagnosing tissue associated with cancer, diseased blood vessels, inflammation, or the like.

As such, the abstract of Gho teaches a cytobiologic with an exogenous agent that is from a source cell (i) that is not an erythroid cell or a platelet (iii).
As to part (ii) of claim 2, the abstract of Gho does not specify enucleation, partial nuclear inactivation, or complete nuclear inactivation. Nevertheless, the skilled artisan would have expected that the microvesicle of Gho would inherently have had this property. Support for this position is taken from Batrakova et al. (hereafter referred to as Batrakova), page 397, figure 2, reproduced below.

    PNG
    media_image2.png
    343
    946
    media_image2.png
    Greyscale

As such, the above-reproduced diagram indicates that microvesicles are enucleated and/or have nuclear inactivation because the nucleus of the cell from which they are derived is not present in the microvesicle.
The examiner notes the following with regard to the use of a secondary reference in an anticipation rejection: According to MPEP 2131.01, normally only one reference should be used in making a rejection under 35 U.S.C. 102. However, a 35 U.S.C. 102 rejection over multiple references has been held to be proper when the extra references are cited to:
(A) Prove the primary reference contains an "enabled disclosure;" 
(B) Explain the meaning of a term used in the primary reference; or
(C) Show that a characteristic not disclosed in the reference is inherent.
It is the examiner’s position that the teachings from the secondary reference Batrakova are cited to explain the meaning of the term “microvesicle” as used by primary reference Gho. The teachings from the secondary reference Batrakova are also cited to show that a characteristic not disclosed by Gho; namely, of enucleation and/or nuclear inactivation, would have been inherent in the microvesicle taught by Gho. As such, the use of a secondary reference in this anticipation rejection is understood to be proper.
As to claim 1, this is an independent claim reciting similar limitations to claim 2 except also reciting that the cytobiologic (i) comprises an exogenous agent or a therapeutic agent. This is taught by the abstract of Gho, as well as examples of Gho such as examples such as Example 22 on page 19 of Gho, which teaches doxorubicin.
As to claim 5, Gho teaches an exogenous therapeutic agent, as of the abstract of Gho.
As to claim 9, the composition described by the abstract of Gho is understood to be an enucleated cell.
As to claim 37, Gho teaches a source stem cell in the abstract. Gho also teaches source monocytes, macrophages, and dendritic cells, which are understood to read on the required source blood cells.
As to claim 115, Gho teaches mammalian cells as of the reference title.

Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5-6, 9-12, 30, 37-38, 41, 57-60, 66, and 115-122 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gho et al. (US 2012/0177574 A1) as evidenced by Batrakova et al. (Journal of Controlled Release, Vol. 219, 2015, pages 396-405).
Gho et al. (hereafter referred to as Gho) is drawn to a microvesicle, as of Gho, title and abstract. The examiner has reproduced the abstract of Gho below with annotation by the examiner explaining which feature taught by Gho reads on which claimed feature.

The present invention relates to a microvesicle [Examiner Note: the microvesicle is understood to read on the required cytobiologic] that is derived from nucleated mammalian cells [Examiner Note: this excludes erythroids and platelets, which are not nucleated, reading on part (iii) of claim 2], which are smaller than the nucleated cells. The microvesicles of the present invention can be used in the delivery of a therapeutic or diagnostic substance [Examiner Note: the therapeutic or diagnostic substance reads on the required exogenous agent] to specific tissues or cells, and more particularly, relates to microvesicles derived from monocytes, macrophages, dendritic cells, stem cells or the like, [Examiner Note: these cell types read on the required source cell of part (i) of claim 2] which can be used to deliver specific therapeutic or diagnostic substances for treating and/or diagnosing tissue associated with cancer, diseased blood vessels, inflammation, or the like.

As such, the abstract of Gho teaches a cytobiologic with an exogenous agent that is from a source cell (i) that is not an erythroid cell or a platelet (iii).
As to part (ii) of claim 2, the abstract of Gho does not specify enucleation, partial nuclear inactivation, or complete nuclear inactivation. Nevertheless, the skilled artisan would have expected that the microvesicle of Gho would inherently have had this property. Support for this position is taken from Batrakova et al. (hereafter referred to as Batrakova), page 397, figure 2, reproduced below.

    PNG
    media_image2.png
    343
    946
    media_image2.png
    Greyscale

As such, the above-reproduced diagram indicates that microvesicles are enucleated and/or have nuclear inactivation because the nucleus of the cell from which they are derived is not present in the microvesicle.
As to claim 2, Gho is understood to teach all of the required ingredients in the same embodiment. See the anticipation rejection over Gho by itself. Nevertheless, purely en arguendo and for the purposes of this rejection only, the examiner understands that while Gho teaches all of the required ingredients, these are not taught in the same embodiment. As such, for the purposes of this ground of rejection, the examiner understands that while the prior art teaches all of the claimed components, the prior art is not anticipatory insofar as these components must be selected from various lists/locations in the prior art reference. It would have been prima facie obvious; however, to have selected the recited components from various lists/locations in the prior art reference and to have combined them together. This is because such a modification would have represented nothing more than the predictable use of prior art components according to their established functions. Combining separate prior art components (from a single prior art reference) according to known methods to yield predictable results is prima facie obvious. See MPEP 2143, Exemplary Rationale A.
As to claim 1, this is an independent claim reciting similar limitations to claim 2 except also reciting that the cytobiologic (i) comprises an exogenous agent or a therapeutic agent. This is taught by the abstract of Gho, as well as examples of Gho such as examples such as Example 22 on page 19 of Gho, which teaches doxorubicin.
As to claim 3, this is an independent claim reciting essentially the same subject matter as claim 1, except also reciting a specific temperature. Gho appears to be silent with regard to the temperature. Nevertheless, the temperature of less than 4 C, which is recited by the instant claims, is understood to be the temperature of a refrigerator, and lower temperature ranges recited by the claims are drawn to freezer temperatures. The skilled artisan would have been motivated to have placed the composition of Gho in the refrigerator for storage as chemicals and/or biological samples and extracts are frequently stored in the refrigerator or freezer.
As to claim 5, Gho teaches an exogenous therapeutic agent, as of the abstract of Gho.
As to claim 6, Gho teaches the following in paragraphs 0104-0105, reproduced below.

    PNG
    media_image3.png
    171
    463
    media_image3.png
    Greyscale

This is understood to read on the required nucleic acid and DNA of claim 6.
As to claim 9, the composition described by the abstract of Gho is understood to be an enucleated cell.
As to claims 10-12, Gho teaches the following in paragraph 0152, reproduced below.

    PNG
    media_image4.png
    352
    458
    media_image4.png
    Greyscale

The size range of 10 nm to 10 µm overlaps with the recited size range of claims 10, 11, and 12. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 30, Gho teaches the inclusion of cytoplasmic components in the microvesicle, as of paragraph 0150 of Gho. This is understood to read on the required cytosol.
As to claim 37, Gho teaches a source stem cell in the abstract. Gho also teaches source monocytes, macrophages, and dendritic cells, which are understood to read on the required source blood cells.
As to claim 38, Gho teaches a microvesicle derived from a cell line in paragraph 0204.
As to claims 41, Gho teaches the following, as of paragraph 0153, reproduced below.

    PNG
    media_image5.png
    316
    468
    media_image5.png
    Greyscale

The autologous cells taught by Gho would have been expected to have been non-immunogenic.
As to claim 57, in view of the small size of the microvesicles of Gho, the skilled artisan would have understood that compositions comprising microvesicles would have included a plurality of microvesicles.
As to claim 58, the skilled artisan would have expected that a composition comprising microvesicles such as those made in a single example in Gho (e.g. Example 20 on page 18 of Gho) would have comprised a plurality of microvesicles which are the same.
As to claim 59, the skilled artisan would have been motivated to have combined microvesicles comprising doxorubicin as the therapeutic, e.g. as of Example 20 on page 18 of Gho, with microvesicles comprising a different anticancer agent such as vincristine or bleomycin, as of Gho, paragraph 0165. Combining prior art elements according to known methods (e.g. combining microvesicles comprising doxorubicin with those comprising vincristine) to yield predictable results (treatment of cancer) is prima facie obvious. See MPEP 2143, Exemplary Rationale A.
As to claim 60, the microvesicles taught by Gho in Example 20 on page 18 appear to be derived from the same macrophages.
As to claim 66, Gho teaches a pharmaceutically acceptable carrier in paragraph 0113.
As to claim 115, Gho teaches a mammalian cell as of the title of Gho.
As to claim 116, the lung cancer cell line of Gho, Example 24, page 19 does not appear to one of the cell types excluded by the claim.
As to claims 117-121, Gho teaches a size range of 10 nm to 10 µm in paragraph 0152. This overlaps with the claimed size range. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I). See the above rejection of claims 10-12.
As to claim 122, Gho teaches the following in paragraph 0162, reproduced below.

    PNG
    media_image6.png
    296
    466
    media_image6.png
    Greyscale

As best understood by the examiner, the growth factors discussed above are understood to be soluble. Additionally, in the above-reproduced paragraph, Gho indicates that the growth factors may be expressed within cells, which the examiner understands to refer to the growth factors being expressed by the source cell.


Claim(s) 39-41 and 43-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gho et al. (US 2012/0177574 A1) in view of Cantore et al. (WO 2016/009326 A1).
Gho is drawn to microvesicles obtained from cells which encapsulate a diagnostic or therapeutic agent. The source cells from which the microvesicles are obtained are nucleated cells. See the rejection above over Gho by itself.
Gho does not teach source cells which have been modified by genome editing to remove MHC (i.e. major histocompatibility complexes).
Cantore et al. (hereafter referred to as Cantore) is drawn to a viral particle enveloped by a cell which has been genetically engineered to decrease expression of MHC-I on the surface of the cell, as of Cantore, title and abstract. Cantore teaches that doing this cause fewer unwanted immune responses, as of Cantore, page 3, top paragraph. Cantore appears to have caused this by modifying cells using CRISPR, as of Cantore, Example 1, starting on page 24.
As best understood by the examiner, Cantore does not teach the inactivation or removal of nuclei; as such, for that reason, Cantore is not understood to be anticipatory.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the cells of Gho to have reduced or eliminated MHC on the surface of the cell. Cantore teaches that removal of MHC from the surface of the cell results in the reduction of unwanted immune responses, as of Cantore, page 2. As such, the skilled artisan would have been motivated to have modified the cells used by Gho to have reduced or eliminated MHC in the manner of Cantore in order to have predictably reduced undesired immune response with a reasonable expectation of success. This would have predictably resulted in less unwanted immune response to administration of the exosomes of Gho, wherein said reduced unwanted immune response would have predictably resulted in less side effects and less cases of the immune system stopping the delivery of the active agent by attacking the drug delivery vehicle.
As to claim 39, the skilled artisan would have understood that the cells treated in the manner taught by Cantore would have had a modified genome because CRISPR is used to modify genomes.
As to claim 40, the skilled artisan would have understood that the treatment of Cantore would have been an anti-inflammatory signal, as the removal of the MHC would have reduced and/or prevented immune response against said cells.
As to claim 41, the skilled artisan would have understood that cells treated in the manner taught by Cantore would have been substantially non-immunogenic.
As to claim 43, the cells taught by Cantore that have been modified using CRISPR are understood to be recombinant cells.
As to claim 44, the skilled artisan would have understood that modification of the genomes of cells to no longer include MHC would have resulted in reduced immunogenicity.
As to claim 45, the treatment of Cantore would have been useful to have removed MHC complexes. 


Claim(s) 50-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gho et al. (US 2012/0177574 A1) in view of Welstead et al. (WO 2015/161276 A2).
Gho is drawn to microvesicles obtained from cells which encapsulate a diagnostic or therapeutic agent. The source cells from which the microvesicles are obtained are nucleated cells. See the rejection above over Gho by itself. Gho further teaches a therapeutic agent for cancer treatment, as of Gho, abstract and paragraph 0104.
Gho does not teach a site-specific nuclease as the therapeutic agent.
Welstead et al. (hereafter referred to as Welstead) is drawn to CRISPR/Cas related compositions for the treatment of cancer, as of Welstead, title and abstract. The compositions of Welstead appear to include guide RNA and Cas9, as of e.g. Welstead, page 374, Example 7 of Welstead.
Welstead does not appear to teach a cell whose nuclei have been inactivated.
It would have been prima facie obvious for one of ordinary skill in the art to have used the CRISPR materials of Welstead as the anti-cancer agent in the composition of Gho. Gho is drawn to a drug delivery vehicle that may be used to deliver an anti-cancer agent. Welstead teaches that the CRISPR materials of a Cas9 protein and guide RNA are themselves anticancer agents. As such, the skilled artisan would have been motivated to have encapsulated the materials of Welstead in the microvesicle of Gho in order to have predictably treated cancer with a reasonable expectation of success. Generally, it is prima facie obvious to select a known material (e.g. the CRISPR materials of Welstead) for incorporation into a composition (that of Gho), based on its recognized suitability for its intended use (treating cancer). See MPEP 2144.07.
In the alternative, the skilled artisan would have been motivated to have substituted the CRISPR/Cas materials of Welstead in place of those of Gho in order to have predictably treated cancer with a reasonable expectation of success. The simple substitution of one ingredient (e.g. the CRISPR materials of Welstead) in place of another (e.g. the anticancer agent such as Gho, which may be doxorubicin) in order to achieve predictable results (cancer treatment) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to claim 50, as best understood by the examiner, the Cas9 of Welstead is a site-specific nuclease.
As to claim 51, the Cas9 of Welstead reads on the additional requirements of this claim.
 As to claim 52, Gho teaches a fusogen in paragraphs 0092, 0095, 0098, and 0143.
As to claim 53, the teachings of Gho, paragraphs 0086-0087, would appear to motivate the skilled artisan to have placed the fusogen in the membrane.
As to claim 54, as best understood by the examiner, the term “chemical fusogen” can refer to any fusogen which is in the form of a chemical, e.g. which is comprised of atoms bound together in the form of a chemical. As such, the skilled artisan would have understood that the fusogen described by Gho, paragraphs 0087, 0092, 0095, 0098, and 0143 would have been chemical fusogens.
As to claim 55, Gho teaches a targeting molecule in at least paragraphs 0036, 0087, 0095, and 0143.


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-6, 9-12, 30, 37-38, 41, 57-60, 66, and 115-122 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-15, 17-19, 21-26, 33, 36-42, 45-52, and 54 of copending Application No. 16/611,768 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a composition comprising a cytobiologic from a source cell, wherein the source cell originally had a nucleus but the nucleus has been in activated. The instant claims also require an exogenous agent.
Copending claim 1 recites a “fusosome” comprising a lipid bilayer along with cargo. Said fusosome is obtained from a source cell that is one of a neutrophil, HEK293 cell, and other nucleated cells, as of copending claim 24. Said fusosome has been enucleated and/or undergone complete or partial nuclear inactivation, as of copending claims 25-26.
The instant and copending claims differ because the copending claims recite ingredients not recited by the instant claims, such as the viral component recited by part c of claim 1. Nevertheless, the composition of copending claim 24 appears to be within the scope of the instant claims, even though the composition of copending claim 24 recites various ingredients not required by the instant claims. This effectively anticipates the subject matter of the instant claims, resulting in a prima facie case of anticipatory-type non-statutory double patenting. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims, although having been allowed, have not yet in fact been patented.

Additional Relevant Prior Art
As an additional relevant prior art reference, the examiner cites Sahoo et al. (US 2012/0093885 A1). Sahoo et al. (hereafter referred to as Sahoo) teaches therapeutic vesicles derived from stem cells, as of Sahoo, title and abstract. The composition of Sahoo is in the form of exosomes, and said exosomes can delivery payloads such as drugs, as of Sahoo, paragraph 0079. While Sahoo does not specifically teach that the exosomes are lacking a nucleus, the skilled artisan would have understood exosomes to have lacked a nucleus. See Batrakova et al. (Journal of Controlled Release, Vol. 219, 2015, pages 396-405), page 397, figure 2, as reproduced in the rejections above.
It is noted that the examiner is not called upon to cite all references that may be available, but only the "best." (See 37 CFR 1.104(c).) Multiplying references, any one of which is as good as, but no better than, the others, adds to the burden and cost of prosecution and should therefore be avoided. See MPEP 904.03, third paragraph in section. The examiner takes the position that Sahoo is as good as, but no better than Gho et al. (US 2012/0177574 A1), over which the instant claims were rejected above. As such, no rejection over Sahoo has been written.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612